Case: 18-30600     Document: 00515407960     Page: 1   Date Filed: 05/07/2020




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                   No. 18-30600
                                                                       May 7, 2020
                                                                     Lyle W. Cayce
HURLE BRADLEY,                                                            Clerk

              Plaintiff–Appellant,

v.

SHERIFF'S DEPARTMENT ST. LANDRY PARISH; BOBBY GUIDROZ;
JOSHUA GODCHAUX,

              Defendants–Appellees.




                 Appeal from the United States District Court
                    for the Western District of Louisiana


Before OWEN, Chief Judge, and CLEMENT and HO, Circuit Judges.
PRISCILLA R. OWEN, Chief Judge:
      Hurle Bradley sued the St. Landry Parish Sheriff’s Department and
others   alleging     wrongful   arrest,   wrongful   detention,   and      malicious
prosecution, asserting claims under 42 U.S.C. § 1983 and Louisiana state law.
The federal district court dismissed the suit, concluding that it lacked subject
matter jurisdiction. We vacate that judgment in part, as to all claims asserted
under federal law, and render judgment in favor of the appellees on each of the
federal-law claims. The judgment of dismissal is affirmed as to pendant state-
law claims.
    Case: 18-30600    Document: 00515407960     Page: 2   Date Filed: 05/07/2020



                                 No. 18-30600
                                        I
      On June 4, 2009, Bradley was arrested and charged with conspiracy to
commit armed robbery, which is sometimes described as “principal to commit
armed robbery” under Louisiana law. Bradley was detained in the St. Landry
Parish Jail on June 4, 2009, brought before a magistrate and charged that
same date, then released on June 8, 2009, when he posted $25,000 in bail.
From February 2010 until May 2013, Bradley was incarcerated at the
Avoyelles Parish Jail in connection to an unrelated crime.         During that
confinement, Bradley was again held in the St. Landry Parish Jail on October
2, 2012, for one night so that he could attend a court hearing pertaining to the
armed robbery charge. He was returned to the custody of the Avoyelles Parish
Sheriff on October 3, 2012. There is no other record of Bradley being detained
in the St. Landry Parish Jail. He was tried before a jury on the armed robbery
charge and found not guilty on October 25, 2013.
      One year later, on October 24, 2014, Bradley sued the St. Landry Parish
Sheriff’s Department, Bobby Guidroz, and Joshua Godchaux.            He sought
damages under § 1983 and Louisiana state law alleging malicious prosecution,
wrongful arrest, and wrongful detention. Deputy Godchaux died in 2016, while
this suit was pending in the district court.
      The remaining parties consented to trial before a magistrate judge in the
United States District Court for the Western District of Louisiana. After
extended pretrial proceedings, and upon receipt of the joint pretrial order, the
magistrate judge ruled that “[t]here is no constitutional right to be free from
malicious prosecution” and “[t]herefore, the plaintiff has no such federal
claim.” In the same order, the magistrate judge directed the parties to address
the defendants’ affirmative defense of prescription and ultimately held that
Bradley’s § 1983 wrongful arrest and wrongful detention claims were time-
barred. The magistrate judge then concluded that “this Court lacks subject-
                                        2
     Case: 18-30600        Document: 00515407960           Page: 3      Date Filed: 05/07/2020



                                         No. 18-30600
matter jurisdiction,” and dismissed the case with prejudice. Bradley appeals
only the dismissal of his § 1983 claims.
                                                II
       The magistrate judge erred in concluding that, if Bradley’s § 1983 claims
were barred by limitations, subject matter jurisdiction over those claims was
lacking. Section 1983 provides a federal cause of action but does not contain
an express limitations period. The Supreme Court has held that courts “should
borrow the state statute of limitations for personal injury actions,” 1 and “where
a State has one or more statutes of limitations for certain enumerated
intentional torts, and a residual statute for all other personal injury
actions . . . the residual or general personal injury statute of limitations
applies.” 2     In the present case, Louisiana’s one-year prescriptive period
applies. 3
       We agree with the Seventh Circuit that statutes of limitations of this
nature are procedural, not jurisdictional. 4 This case is decidedly different from
Gandy Nursery, Inc. v. United States, cited by the magistrate judge, in which
this court held that “[i]t is well-established that, if a waiver of sovereign
immunity contains a limitations period, a plaintiff’s failure to file his action
within that period deprives the court of jurisdiction.” 5                   It was sovereign
immunity, not limitations, that deprived the court of subject matter
jurisdiction in Gandy Nursery, Inc. 6 In the case before us, a determination that



       1   Owens v. Okure, 488 U.S. 235, 236 (1989) (citing Wilson v. Garcia, 471 U.S. 261
(1985)).
       2 Id.; see also Smith v. Reg’l Transit Auth., 827 F.3d 412, 421 (5th Cir. 2016).
       3 See LA. CIV. CODE ANN. art. 3492.
       4 See Smith v. City of Chi. Heights, 951 F.2d 834, 838-39 (7th Cir. 1992); see also

Williams v. Henderson, 626 F. App’x 761, 763 n.3 (10th Cir. 2015) (“The limitations period in
§ 1983 cases is not jurisdictional . . . .”); Krug v. Imbordino, 896 F.2d 395, 396 (9th Cir. 1990).
       5 318 F.3d 631, 637 (5th Cir. 2003).
       6 See id.

                                                3
    Case: 18-30600         Document: 00515407960         Page: 4        Date Filed: 05/07/2020



                                        No. 18-30600
the federal claims based on wrongful arrest and wrongful detention are barred
by limitations would not oust the court of subject matter jurisdiction.
      The magistrate judge opined that “[i]n an ordinary civil case, the
affirmative defense of prescription or the applicability of a statute of
limitations may not be raised by the court sua sponte.”                        However, the
defendants asserted “prescription” as an affirmative defense in their initial
answer. They broadly reasserted all affirmative defenses in other pretrial
filings, and the affirmative defense of prescription, with citations to United
States Supreme Court and Louisiana state-law precedent, was addressed in
the joint pretrial order. The magistrate judge did not raise the defense on his
own, so the rule he cited is not applicable. In any event, in Baylor University
Medical Center v. Heckler, our court noted that “[w]hile this court generally
will not consider an affirmative defense not raised below, we are not prevented
from doing so where the district judge sua sponte chose to address the issue.” 7
      The magistrate judge had authority under Rule 56(f)(3) of the Federal
Rules of Civil Procedure to “consider summary judgment on its own after
identifying for the parties material facts that may not be genuinely in dispute”
and “[a]fter giving notice and a reasonable time to respond.” 8 Instead of relying
on its authority under Rule 56, the magistrate judge reasoned that “when a
limitations bar destroys federal-court jurisdiction, a court is authorized to
examine its subject-matter jurisdiction and, if it finds such jurisdiction lacking,
to dismiss the suit sua sponte.” As explained, a finding that certain federal
claims in the present case were prescribed did not “destroy[] federal-court
jurisdiction” as to those claims.




      7   758 F.2d 1052, 1057 n.8 (5th Cir.1985) (citations omitted).
      8   FED. R. CIV. P. 56(f)(3).
                                               4
     Case: 18-30600       Document: 00515407960         Page: 5    Date Filed: 05/07/2020



                                      No. 18-30600
       The magistrate judge gave the parties notice and an opportunity to
respond before holding that Bradley’s false arrest and false detention claims
were time-barred. Therefore, we treat the court’s dismissal as a grant of
summary judgment.
       “We review a grant of summary judgment de novo.” 9 Summary judgment
is appropriate only if “there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” 10
                                            III
       We first consider the § 1983 claims based on wrongful or false arrest and
wrongful detention.
                                             A
       When a cause of action under § 1983 accrues is a question of federal law:
“the accrual date of a § 1983 cause of action is a question of federal law that is
not resolved by reference to state law.” 11 Bradley’s wrongful or false arrest
claim does not extend past the time he was formally charged with a crime.12
He was arraigned by a state-court magistrate on June 4, 2009, the same day
he was arrested. The Supreme Court’s decision in Wallace v. Kato makes clear
that false imprisonment ends, and therefore that the statute of limitations
commences to run, “when legal process was initiated,” 13 which in this case was
the arraignment by the state magistrate. The Supreme Court drew a clear
distinction between false arrest, which “consists of detention without legal


       9 Haverda v. Hays Cty., 723 F.3d 586, 591 (5th Cir. 2013) (citing Vaughn v. Woodforest
Bank, 665 F.3d 632, 635 (5th Cir. 2011)).
       10 Id. (quoting FED. R. CIV. P. 56(a)).
       11 Wallace v. Kato, 549 U.S. 384, 388 (2007) (emphasis in original).
       12 See, e.g., id. at 389 (“Reflective of the fact that false imprisonment consists of

detention without legal process, a false imprisonment ends once the victim becomes held
pursuant to such process—when, for example, he is bound over by a magistrate or arraigned
on charges.”).
       13 549 U.S. at 390.



                                             5
    Case: 18-30600      Document: 00515407960        Page: 6    Date Filed: 05/07/2020



                                    No. 18-30600
process,” 14 and “unlawful detention,” which “forms part of the damages for the
‘entirely distinct’ tort of malicious prosecution, which remedies detention
accompanied, not by absence of legal process, but by wrongful institution of
legal process.” 15
      The reasoning, and holding, in Wallace compels the conclusion that
Bradley’s wrongful arrest claim is barred by limitations, even if he contends
that damages flowed from that false arrest until he was found not guilty. “If
there is a false arrest claim, damages for that claim cover the time of detention
up until issuance of process or arraignment, but not more.” 16 After Bradley’s
arraignment, “any damages recoverable must be based on a malicious
prosecution claim and on the wrongful use of judicial process rather than
detention itself.” 17 Bradley’s allegedly false imprisonment ended “when legal
process was initiated against him, and the statute would have begun to run
from that date” rather than the date when he was acquitted. 18
      Prior to Wallace, our court held in Price v. City of San Antonio that “when
false arrest claims are brought in conjunction with [§ 1983 prosecution] claims,
the false arrest claims are ‘essentially part’ of the prosecution claims and
therefore accrue at the same time.” 19 We said that accrual did not occur and
therefore that limitations did not commence to run until “proceedings have
terminated in the plaintiff’s favor.” 20 After Wallace, our court in Mapes v.
Bishop cast doubt on the continued vitality of a decision on which Price relied:


      14 Id. at 389.
      15 Id. at 390 (emphasis in original).
       16 Id. at 390 (quoting W. KEETON, D. DOBBS, R. KEETON, & D. OWEN, PROSSER AND

KEETON ON LAW OF TORTS § 119, at 888 (5th ed. 1984)).
       17 Id. (quoting KEETON ET AL. § 119, at 888).
       18 Id.
       19 431 F.3d 890, 894 (5th Cir. 2005) (per curiam) (quoting Brandley v. Keeshan, 64
F.3d 196, 199 (5th Cir.1995)).
       20 Id.



                                           6
     Case: 18-30600       Document: 00515407960         Page: 7    Date Filed: 05/07/2020



                                      No. 18-30600
“[t]o the extent that Wallace conflicts with our decision in Brandley v. Keeshan
. . . Wallace abrogates Brandley.” 21 Likewise, to the extent that Price, and the
decisions of this court that it cites, conflict with Wallace, they are abrogated
and are no longer authoritative. We must adhere to the Supreme Court’s
decisions.
       The Supreme Court also considered in Wallace the argument that Heck
v. Humphrey should compel the conclusion that a claim for pre-arraignment
detention could not accrue until there was a termination of criminal
proceedings in the plaintiff’s favor. 22 The Supreme Court held in Heck that
       in order to recover damages for allegedly unconstitutional
       conviction or imprisonment, or for other harm caused by actions
       whose unlawfulness would render a conviction or sentence invalid,
       a § 1983 plaintiff must prove that the conviction or sentence has
       been reversed on direct appeal, expunged by executive order,
       declared invalid by a state tribunal authorized to make such
       determination, or called into question by a federal court’s issuance
       of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
       bearing that relationship to a conviction or sentence that has not
       been so invalidated is not cognizable under § 1983. Thus, when a
       state prisoner seeks damages in a § 1983 suit, the district court
       must consider whether a judgment in favor of the plaintiff would
       necessarily imply the invalidity of his conviction or sentence; if it
       would, the complaint must be dismissed unless the plaintiff can
       demonstrate that the conviction or sentence has already been
       invalidated. 23

In Wallace, the Supreme Court rejected the argument that, because of Heck,
accrual could not occur until there was a favorable termination of criminal
charges, reasoning that “the impracticality of” a “rule” that “an action which



       21 541 F.3d 582, 584 (5th Cir. 2008) (per curiam) (discussing the effect of Wallace v.
Kato, 549 U.S. 384 (2007) on Brandley v. Keeshan, 64 F.3d 196 (5th Cir. 1995)).
       22 549 U.S. 384, 392 (2007) (analyzing Heck v. Humphrey, 512 U.S. 477 (1994)).
       23 512 U.S. at 486-87 (emphasis and footnote omitted).



                                             7
    Case: 18-30600       Document: 00515407960         Page: 8   Date Filed: 05/07/2020



                                     No. 18-30600
would impugn an anticipated future conviction cannot be brought until that
conviction occurs and is set aside . . . should be obvious.” 24          Among other
scenarios, the Court posited “what if . . . the anticipated future conviction
never occurs,” or “what if prosecution never occurs—what will the trigger be
then?” 25 The Court concluded that the proper course is for the plaintiff to file
suit and that a stay could be employed if necessary:
      We are not disposed to embrace this bizarre extension of Heck. If
      a plaintiff files a false-arrest claim before he has been convicted (or
      files any other claim related to rulings that will likely be made in
      a pending or anticipated criminal trial), it is within the power of
      the district court, and in accord with common practice, to stay the
      civil action until the criminal case or the likelihood of a criminal
      case is ended. See [Heck, 512 U.S. at 487–88], n. 8 (noting that
      “abstention may be an appropriate response to the parallel state-
      court proceedings”); Quackenbush v. Allstate Ins. Co., 517 U.S. 706,
      730 (1996). If the plaintiff is ultimately convicted, and if the stayed
      civil suit would impugn that conviction, Heck will require
      dismissal; otherwise, the civil action will proceed, absent some
      other bar to suit. Edwards v. Balisok, 520 U.S. 641, 649 (1997);
      Heck, [512 U.S. at 487]. 26

The district court properly concluded that Bradley’s wrongful arrest claim was
barred by limitations. Bradley was arraigned on June 4, 2009. Bradley filed
his complaint on October 24, 2014, more than four years after the limitations
period had run.
      Bradley’s briefing in our court does not draw any distinction between his
claim for wrongful arrest and wrongful detention. He does not argue that the
limitations period applicable to a wrongful arrest claim differs from that
applicable to a wrongful detention claim. He does not differentiate between




      24 Wallace, 549 U.S. at 393 (emphasis in original).
      25 Id.
      26 Id. at 393-94.

                                             8
     Case: 18-30600       Document: 00515407960          Page: 9     Date Filed: 05/07/2020



                                       No. 18-30600
detention prior to the commencement of legal process and post-process
detention.
       The Supreme Court’s decision in Manuel v. City of Joliet expressly left
open the question of the date on which limitations begins to run for “unlawful
pretrial detention even beyond the start of legal process.” 27 Though Bradley
cites Manuel, he does so only in connection with claims other than those arising
from pretrial detention. He argues only that Manuel “seems to extend pretrial
detentions as any impingement on a person’s freedom as providing a [§] 1983
claim. Although Plaintiff was released from jail, he was still subjected to
additional restrictions (bail, etc.).”
       Bradley’s brief does not cite any of this court’s decisions regarding
limitations for post-process pretrial detention claims. His briefing as to the
limitations period applicable to wrongful detention is inadequate; he makes no
legal argument beyond bare assertions and cites to no applicable cases
addressing the question. 28 We decline to disturb the district court’s ruling that
both claims are time-barred.
                                              B
       Bradley argues that equitable tolling applies. Though he appears to
make this assertion only as to his “malicious prosecution” claim, we will
consider whether equitable tolling applies to Bradley’s wrongful arrest and
wrongful detention claims. The Supreme Court declined to adopt “a federal




       27 137 S. Ct. 911, 920 (2017) (remanding the issue of “the date on which the applicable
two-year statute of limitations began to run”).
       28 See Nichols v. Enterasys Networks, Inc., 495 F.3d 185, 190 (5th Cir. 2007) (“Where

analysis is so deficient, this court has considered the issue waived for inadequate briefing.”).

                                               9
    Case: 18-30600        Document: 00515407960          Page: 10     Date Filed: 05/07/2020



                                       No. 18-30600
tolling rule” in Wallace. 29 We will assume, without deciding, however, that we
are not foreclosed from referring to state law for tolling rules. 30
       Louisiana’s general rule for tolling is referred to as contra non valentem,
under which a prescription is tolled or suspended when a plaintiff is
“effectually prevented from enforcing his rights for reasons external to his own
will.” 31 Contra non valentem prevents the running of the prescriptive period
in four situations:
       (1) where there was some legal cause which prevented the courts
       or their officers from taking cognizance of or acting on the
       plaintiff’s action;

       (2) where there was some condition coupled with the contract or
       connected with the proceedings which prevented the creditor from
       suing or acting;

       (3) where the debtor himself has done some act effectually to
       prevent the creditor from availing himself of his cause of action; or

       (4) where the cause of action is neither known nor reasonably
       knowable by the plaintiff even though the plaintiff’s ignorance is
       not induced by the defendant. 32
       Bradley has not identified this doctrine, much less addressed how
equitable tolling is warranted here.            We note that the Supreme Court in
Wallace recognized that one who is falsely arrested has the right to sue on the




       29 549 U.S. 384, 394 (2007).
       30 See id. at 394 (“We have generally referred to state law for tolling rules, just as we
have for the length of statutes of limitations.” (first citing Hardin v. Straub, 490 U.S. 536,
538-39; and then citing Bd. of Regents of Univ. of State of N.Y. v. Tomanio, 446 U.S. 478, 484-
86 (1989))).
       31 Wimberly v. Gatch, 635 So. 2d 206, 211 (La. 1994).
       32 Marin v. Exxon Mobil Corp., 48 So. 3d 234, 245 (La. 2010) (citing Plaquemines

Parish Comm’n Council v. Delta Dev. Co., Inc., 502 So. 2d 1034 (La. 1987); see also Burge v.
Parish of St. Tammany, 996 F.2d 786, 788 (5th Cir. 1993) (citing Minor v. Casten, 521 So. 2d
465, 467 (La. Ct. App. 1988)).

                                              10
   Case: 18-30600       Document: 00515407960         Page: 11     Date Filed: 05/07/2020



                                     No. 18-30600
first day of detention. 33 This court has said that “[c]ontra non valentum does
not suspend prescription when a litigant is perfectly able to bring its claim, but
fails or refuses to do so.” 34        In White v. Guzman, the appellant “was
misidentified and wrongfully imprisoned for 12 months,” but he filed his § 1983
claim outside of Louisiana’s prescriptive period. 35 We held that “[c]ontra non
valentum operates . . . when a party is ignorant that a cause of action has
accrued, but only when such ignorance is the result of some cause foreign to
the party, such as another party’s concealment of material facts.” 36 In White,
the appellant “was aware of, and actively protested, his wrongful
imprisonment” before the date of his release when the prescriptive period
began to run and therefore contra non valentum did not apply. 37 Because the
appellant could not “point to [a] material fact that was concealed from him,
contra non valentem provide[d] no relief from prescription.” 38
      The prescriptive period applicable to Bradley’s § 1983 wrongful arrest
and wrongful detention claims was not tolled.
                                           IV
      In pretrial proceedings, the magistrate judge ruled that Bradley had no
constitutional right to be free from malicious prosecution. Bradley does not
challenge the propriety of the procedural process that led to that ruling. He
asserts only that the ruling was erroneous and that, assuming he did assert a
cognizable § 1983 malicious prosecution claim, it was not barred by limitations.




      33 549 U.S. at 390 n.3.
      34 Terrebonne Parish Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 885 (5th Cir. 2002).
      35 347 F. App’x 66, 67 (5th Cir. 2009) (per curiam).
      36 Id. at 68 (citing Corsey v. Louisiana, 375 So. 2d 1319, 1323 (La. 1979)).
      37 Id.
      38 Id.



                                            11
    Case: 18-30600        Document: 00515407960          Page: 12      Date Filed: 05/07/2020



                                        No. 18-30600
       Suits brought under § 1983 require the deprivation of a right guaranteed
under the United States Constitution. 39 The magistrate held that “[t]here is
no constitutional right to be free from malicious prosecution,” and therefore
Bradley “ha[d] no such federal claim.” While this court’s precedent establishes
“that no . . . freestanding constitutional right to be free from malicious
prosecution exists,” 40 it recognizes the viability of § 1983 prosecution claims
rooted in the violation of a specific constitutional right. 41 In Castellano v.
Fragozo, we held that “[Appellant’s] contention that the manufacturing of
evidence and knowing use of perjured testimony attributable to the state is a
violation of due process is correct,” and could be brought under § 1983. 42
       However, Bradley has inadequately briefed the issue. Bradley devotes a
single paragraph to his prosecution claims. He states only that “the
constitutional claim centers around a lack of due process under the 5th and
14th Amendments” and that he was deprived of his constitutional rights when
Deputy Joshua Godchaux allegedly “conspir[ed] to unlawfully seize and detain
him, coerc[ed] [a co-defendant] to involve Bradley in a crime, provid[ed] false
inculpatory evidence, and inflict[ed] emotional distress upon him.” Bradley
concludes the paragraph by saying he “has the right to be free from malicious



       39  Albright v. Oliver, 510 U.S. 266, 271 (1994) (“Section 1983 ‘is not itself a source of
substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere
conferred.’ The first step in any such claim is to identify the specific constitutional right
allegedly infringed.” (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979); and then
citing Graham v. Connor, 490 U.S. 386, 394 (1989))).
        40 Castellano v. Fragozo, 352 F.3d 939, 945 (5th Cir. 2003) (en banc); see also Quinn v.

Roach, 326 F. App’x. 280, 289 (5th Cir. 2009); Bloss v. Moore, 269 F. App’x 446, 448 (5th Cir.
2008) (per curiam); Moore v. Blanco, 255 F. App’x 824, 825-26 (5th Cir. 2007) (per curiam).
        41 Castellano, 352 F.3d at 953-54 (“Such claims of lost constitutional rights are for

violation of rights locatable in constitutional text, and some such claims may be made under
42 U.S.C. § 1983. Regardless, they are not claims for malicious prosecution and labeling
them as such only invites confusion.”).
        42 Id. at 958.



                                              12
    Case: 18-30600      Document: 00515407960         Page: 13    Date Filed: 05/07/2020



                                     No. 18-30600
prosecution.”    These are all conclusory assertions devoid of any specifics.
Bradley fails to cite to the record. Nor does he cite any case law. 43
      Under Wallace, Bradley’s wrongful detention claim is part of a malicious
prosecution claim. 44 However, Bradley does not discuss the wrongful detention
claim as part of his malicious prosecution claim. Though he cites Manuel,
which held that the “Fourth Amendment . . . establishes ‘the standards and
procedures’ governing pretrial detention . . . even after the start of ‘legal
process,’” 45 he asserts only that his “constitutional claim centers around a lack
of due process under the 5th and 14th Amendments.” This does not constitute
an argument that a wrongful detention claim, which is based on the Fourth
Amendment, was included within the malicious prosecution claim and
therefore that the district court erred in dismissing the wrongful detention
claim. He fails to mention the Fourth Amendment at all.
      Bradley has inadequately briefed his “malicious prosecution” claim.
Thus, we need not address Bradley’s tolling arguments on this claim. The
district court’s dismissal of Bradley’s “malicious prosecution” claim is affirmed.
                                            V
      Bradley does not make any arguments with respect to the dismissal of
his state-law claims. In any event, “district courts may decline to exercise
supplemental jurisdiction over a claim . . . if . . . the district court has
dismissed all claims over which it has original jurisdiction.” 46 Since Bradley’s
§ 1983 claims failed, dismissal of the pendant state-law claims was within the
district court’s discretion.



      43  See L & A Contracting Co. v. S. Concrete Servs., Inc., 17 F.3d 106, 113 (5th Cir.
1994) (Issue deemed abandoned for being inadequately briefed when the party “cite[d] no
authority in its one-page argument.”).
       44 549 U.S. 384, 390 (2007).
       45 137 S. Ct. 911, 914 (2017) (citation omitted).
       46 28 U.S.C. § 1367(c).

                                            13
   Case: 18-30600    Document: 00515407960      Page: 14   Date Filed: 05/07/2020



                                 No. 18-30600
                            *          *          *
      We VACATE the judgment to the extent that it dismissed Bradley’s
§ 1983 claims for lack of subject matter jurisdiction, RENDER JUDGMENT in
favor of defendants as to Bradley’s § 1983 claims, and AFFIRM the judgment
to the extent that it dismissed Bradley’s state-law claims.




                                      14